Citation Nr: 1628639	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a service connected left knee disability.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a service connected left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1988 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for a low back disorder and left hip disorder and the issue of entitlement to an increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the Veteran's claim for service connection for a low back disorder was denied as the evidence failed to show that his low back disorder was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the January 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received since the January 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a low back disorder was denied in January 2008.  The Veteran did not appeal the January 2008 rating decision, nor did he submit any new and material evidence within a year of the January 2008 rating decision.  See 38 C.F.R. §3.156(b).  The January 2008 rating decision thereby became final.

At the time of the January 2008 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), and VA medical records.  The Veteran's claim was denied as it was determined that service treatment records did not document any back complaints and a VA medical opinion concluded that it was less likely than not that the Veteran's myofascial pain syndrome was the result of his military service.

Evidence received since the January 2008 rating decision includes the Veteran's statements, including his assertions that his back pain began in service and/or is aggravated by his left knee disability.  This evidence is presumed to be credible for the purposes of reopening the claim, and because it is both new and material and is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.


ORDER

New and material evidence has been presented, and the previously denied claim of entitlement to service connection for a low back disorder is reopened.  


REMAND

The Veteran contends that his low back disorder is either due to his active service due to injuries sustained during jump school or due to or aggravated by his service connected left knee disability.  STRs do not show that the Veteran was treated for back pain during service.  However, he was awarded the parachutist badge.  In December 2010, the Veteran was afforded VA examination for his low back.  While the examiner opined that the Veteran's low back disorder was not due to or caused by his left knee disorder, the examiner did not offer an opinion on direct service connection or on aggravation.

The Veteran contends that his left hip disorder is either due to his active service due to injuries sustained during jump school or due to or aggravated by his service connected left knee disability.  STRs do not show that the Veteran was treated specifically for left hip complaints during service.  In December 2010, he was afforded VA examination for his left hip.  While the examiner opined that the Veteran's left hip disorder was not due to or caused by his left knee disorder, the examiner did not offer an opinion on direct service connection or on aggravation.

As such, new VA examinations are necessary to adjudicate the service connection claims.

In May 2016, the Veteran's representative asserted that the last VA examination for the Veteran's left knee was in December 2010 and does not accurately reflect the current condition of the Veteran's service connected left knee disability.  This should be done.

Finally, the most recent treatment records are dated from 2011.  As such, records from 2011 to the present are needed to further adjudicate the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain VA treatment records from January 2011 to the present.

2.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of his low back disorder and left hip disorder.

The examiner then should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current low back disorder and/or left hip disorder either began during or was caused by the Veteran's active military service, to include his parachute qualification?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any current low back disorder and/or left hip disorder was directly caused by a service connected disability (to include the Veteran's left knee)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current low back disorder and/or left hip disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability (to include the Veteran's left knee)?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


